Citation Nr: 1109225	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claim for an increased rating for his residuals of a left foot injury.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a December 2010 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

During his December 2010 hearing before the Board, the Veteran testified that it was actually his second metatarsal that was injured during service rather than the third metatarsal listed in his rating decisions.  He also testified that he experienced constant foot pain, particularly at night, that the orthotics and pain medication prescribed to treat his condition have afforded him no relief and that a bone in his foot may be "dead" after blood flow was restricted.  A VA podiatry examination was last conducted in January 2010.  The examiner did not review the Veteran's claims file and requested that the claims file be forwarded to him so that he could determine if any additional diagnoses were warranted to account for the Veteran's subjective complaints of left foot pain; it does not appear that this request was fulfilled.  The examination is therefore inadequate, necessitating a remand for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened left foot condition and the January 2010 VA examiner's request to review the Veteran's claims file, a new podiatry examination is required.

The Veteran is notified that this examination is necessary to evaluate the instant claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Lastly, the Veteran's representative indicated in the December 2010 hearing that the Veteran was submitting private treatment records.  Some of these records were noted to pertain to the Veteran's left foot disorder.  It does not appear that these records have been associated with the temporary claims file that is currently in the Board's possession.  On remand, the RO/AMC should ensure that this additional evidence so associated with the Veteran's permanent claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the additional private treatment records submitted by the Veteran during his December 2010 hearing with the permanent claims file.  If these records have not been received from the Veteran, request that the Veteran resubmit these records.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA podiatry examination to determine the current severity of his service-connected left foot disorder.  The examiner should identify all current manifestations of the service-connected left foot disorder, to include providing a detailed explanation as to whether the service-connected disability involves the second as opposed to the third metatarsal, the third metatarsal only, or both the second and third metatarsals.  If possible, this examination should be performed by the same examiner who conducted the January 2010 examination.

All indicated diagnostic testing should be completed.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report or in an addendum.

The examiner must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion.

3.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

4.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


